     Case 2:19-bk-23331-SK        Doc 16 Filed 12/02/19 Entered 12/02/19 15:31:53            Desc
                                   Main Document    Page 1 of 6

 1   Diane V. Weifenbach, Esq. (SBN 162053)
     LAW OFFICES OF DIANE WEIFENBACH
 2   5120 E. LaPalma Avenue, #209
 3   Anaheim, CA 92807
     Ph.: (714) 695-6637
 4   Fax: (714) 643-7474
     diane@attylsi.com
 5
 6   Attorneys for Secured Creditor
     U.S. BANK, NA AS LEGAL TITLE TRUSTEE FOR
 7   TRUMAN 2016 SC6 TITLE TRUST
 8
                              UNITED STATES BANKRUPTCY COURT
 9
10                    CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
11
12    In Re:                                           )   CASE NO.: 19-50159-SK
                                                       )
13    AURELIO PEDONE,                                  )   CHAPTER 13
                                                       )
14                     Debtor.                         )   OBJECTION TO CONFIRMATION
15                                                     )   OF CHAPTER 13 PLAN
                                                       )
16                                                     )   Hearing
                                                       )   Date: January 16,   2020
17                                                     )   Time: 10:00 am
18                                                     )   Ctrm: 1375
                                                       )
19                                                     )
20
     TO THE HONORABLE SANDRA KLEIN, DEBTOR, HIS ATTORNEY OF
21
     RECORD AND THE CHAPTER 13 TRUSTEE
22
23          COMES NOW, U.S. BANK, NATIONAL ASSOCIATION, AS LEGAL TITLE

24   TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (“CREDITOR”), a secured creditor of the
25   above-named Debtor, and files the within Objection to confirmation of Debtor’s Chapter 13
26
     Plan and represents as follows:
27
28

                                                   1
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:19-bk-23331-SK         Doc 16 Filed 12/02/19 Entered 12/02/19 15:31:53                Desc
                                    Main Document    Page 2 of 6

 1                                 I.      STATEMENT OF FACTS
 2          1. Creditor is the holder of a Note and Deed of Trust encumbering the Debtor’s real
 3
     property located at 9995 Wornom Avenue, Sunland, CA. The Property is the Debtor’s principal
 4
     residence.
 5
 6          2. Debtor provides for arrears of $212,663.50 in his Chapter 13 Plan. and monthly Plan

 7   payments of $4,054.53, which does not include Creditor’s monthly mortgage payment. The Plan
 8
     provides for no payment to any other creditor.
 9
            3. Debtor’s Schedules reveal that he is self-employed – receiving $6,250.00 in gross
10
     income, and makes no deduction for taxes. In addition, the Debtor states he makes $3,460.00 in
11
12   “rental income” but has no executory contracts or unexpired leases.

13          4. The Debtor also claims as income contributions from three (3) daughters of
14
     $1,500,00; $700.00 and $600.00 per month, totaling $2,800.
15
            5. Debtor cannot include gratuitous contributions as income for purposes of Chapter 13.
16
17   The identity of the contributors and their ability to make such substantial contributions over a 5

18   year period is unsupported and merely speculative.
19          6. The Debtor claims no deductions for any taxes for his self-employment income,
20
     rental income or income from his three (3) daughters. The necessary deductions must be
21
     disclosed and deducted from his net monthly income and net disposable income.
22
23          7.    Debtor’s Plan and this Bankruptcy case were not filed in good faith and the same

24   must be dismissed, with prejudice.
25
                                               II.    OBJECTION
26
        Application of the provisions of 11 U.S.C. Section 1325 determines when a Plan shall be
27
     confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan cannot
28

                                                      2
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:19-bk-23331-SK         Doc 16 Filed 12/02/19 Entered 12/02/19 15:31:53                   Desc
                                    Main Document    Page 3 of 6

 1   be confirmed as proposed because it violates numerous provisions of Sections 1325 and Section
 2   1326.
 3
        A. THE DEBTOR WILL NOT BE ABLE TO MAKE ALL PAYMENTS UNDER
 4         THE PLAN
           11 U.S.C. §1325(a)(6)
 5
 6           Section 1325(a)(6) requires that a proposed Plan be feasible in such a form that “the

 7   debtor will be able to make all payments under the plan and to comply with the plan.” Courts
 8
     have held that where a debtor does not have sufficient income to pay his reasonable expenses
 9
     and the proposed plan payment, the plan is not feasible as required by Section 1325(a)(6) and
10
     confirmation must be denied. The Debtor has the burden of proving that the Plan is feasible. (In
11
12   re Endicott, 157 BR 255, 263 (Banker. W.D. Va. 1993)).

13           The Court must consider the Debtor’s current and future earning capacity, his future
14
     disposable income, whether the Plan provides for payment of interest to Creditor (which it does
15
     not) and whether these payments will significantly reduce the debt. The Debtor’s Schedules
16
17   reveal that he does not generate sufficient income to fund a Plan and relies substantially on

18   purported rental income and substantial gratuitous contributions. Debtor’s Plan cannot be
19   confirmed.
20
        B. DEBTOR’S PLAN PROVIDES FOR THREE (3) SEPARATE MONTHLY
21         UNDOCUMENTED GRATUITOUS CONTRIBUTIONS AND PURPORTED
           RENTAL INCOME WHEN HE HAS NO EXECUTORY CONTRACTS OR
22         UNEXPIRED LEASES
23
24      The facts are spelled out by the Debtor himself, he does not generate sufficient net monthly

25   income to meet his monthly expenses, including the post-petition mortgage payment and make a

26   Plan payment. He relies substantially on three (3) purported gratuitous contributions. This/these
27   “contributor”(s) has/have legal obligation to make this substantial payment for the next five (5)
28   years. Since the “contributors” are not a debtor in this case, the contribution(s) cannot and

                                                      3
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:19-bk-23331-SK         Doc 16 Filed 12/02/19 Entered 12/02/19 15:31:53                Desc
                                    Main Document    Page 4 of 6

 1   should not be considered to determine whether Debtor’s Plan is feasible. There is no evidence
 2   of the commitment or ability to make these payments by these third parties.
 3          Section 1325(a)(6) requires that a proposed Plan be feasible in such a form that “the
 4   debtor will be able to make all payments under the plan and to comply with the plan.” Courts
 5   have held that where a debtor does not have sufficient income to pay his reasonable expenses
 6
     and the proposed plan payment, the plan is not feasible as required by Section 1325(a)(6) and
 7
     confirmation must be denied. The Debtor has the burden of proving that the Plan is feasible.
 8
     (In re Felberman, 196 BR 678 (Bankr. S.D. NY 1995), In re Lyons, 193 BR 637 (Bkrtcy. D.
 9
     Mass. 1996) (if gifts are not legally enforceable, they cannot be considered the source of
10
     payment for proposed Chapter 13 Plan; In re Crowder, 179 Br 571 (Bkrtcy. Ed. Ark. 1995)
11
     (without a showing of specific amounts or assistance which is committed for the duration of the
12
13   plan, payments are not sufficient stable or regular to support the plan; In re Norwood, 178 BR

14   683 (Bkrtcy. E.D. Pa. 1995)). There is nothing in the Bankruptcy Code which qualifies such a
15   “contribution” as a regular source of income and a monthly payment compliant with the Code
16
     cannot be offered. The Debtor has proffered no evidence or legal authority on this issue, his Plan
17
     does not satisfy Section 1325(a)(6).
18
19          Moreover, the Debtor claims rental income when he has no executory contracts or

20   unexpired leases.
21      C. DEBTOR’S PLAN AND THIS CHAPTER 13 CASE WERE NOT FILED IN
22         GOOD FAITH
           11 U.S.C. Section 1325(a)(3)
23
        Section 1325(a)(3) provides that the Court shall confirm a Plan if the Plan has been proposed
24
     in good faith and not by any means forbidden by law. The Plan has not been filed in good faith
25
     because the Debtor does not generate sufficient net disposable income to fund any Chapter 13
26
     Plan, including the currently pending Plan. Debtor’s Plan calls for monthly payments, along
27
     with mortgage payments, that the Debtor cannot afford. There are no other creditors in this case.
28

                                                      4
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:19-bk-23331-SK          Doc 16 Filed 12/02/19 Entered 12/02/19 15:31:53                   Desc
                                     Main Document    Page 5 of 6

 1          Courts construing the “good faith” requirement have generally coupled this standard to
 2   the rehabilitative goals of Chapter 13, holding that it is necessary that the debtor show that its
 3   filing presupposes a “valid reorganizational purpose”, thereby requiring that there be some
 4   showing of the need for rehabilitation, in order to justify the discharge that would be granted to
 5   a good faith reorganized debtor.
 6          The legitimate goal of a Chapter 13 is a distributive and reorganization purpose. The
 7   Debtor has no such intention in this case, as is evidenced by his Plan and lack of income, coupled
 8   with the fact that the only creditor is this Creditor. There is no legitimate intent or ability to
 9   reorganize this Creditor’s debt. There is no purpose for this Chapter 13 case. This Bankruptcy
10   case was not filed in good faith and the Plan was not proposed in good faith and cannot be
11   confirmed.
12
            WHEREFORE, based on the foregoing, Creditor objects to confirmation of the Plan
13
14   and requests as follows:

15          a.       The Plan be denied confirmation and the case be dismissed with prejudice;
16          b.       For attorney’s fees and costs incurred herein.
17
            c.       For such other and further relief as the Court may deem just and proper.
18
                                                    Respectfully submitted,
19
20   Dated: December 2, 2019                         LAW OFFICES OF DIANE WEIFENBACH

21                                                  By:_____/s/ Diane Weifenbach_____________
                                                       DIANE V. WEIFENBACH, Attorneys for
22
                                                       Secured Creditor U.S. BANK, NA AS LEGAL
23                                                     TITLE TRUSTEE FOR TRUMAN 2016 SC6
                                                       TITLE TRUST
24
25
26
27
28

                                                        5
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
            Case 2:19-bk-23331-SK                  Doc 16 Filed 12/02/19 Entered 12/02/19 15:31:53                                     Desc
                                                    Main Document    Page 6 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

5120 E. La Palma Ave #209, Anaheim, CA 92807

A true and correct copy of the foregoing document entitled (specify): OBJECTION TO CONFIRMATION OF CHAPTER 11
PLAN will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______12/2/2019 ______, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:

Debtor attorney Steven Alpert enotice@pricelawgroup.com
Ch. 13 Trustee: Nancy Curry: ecfnc@trustee13.com
U.S. Trustee: ustpregion16.la.ecf@usdoj.gov

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) __12/2/2019 ___________, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
Aurelio Pedone
9995 Wornom Ave.
Sunland, CA 91040

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

      12/2/2019                                   Hope Upham                                    /s/ Hope Upham
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
